DETAILED ACTION
Election/Restrictions
	Applicant's election, with traverse, of Species I in the “Response to Restriction Requirement” filed on 03/07/2022 is acknowledged and entered by the Examiner. 
Applicant’s arguments, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 03/07/2022”, have been fully considered. The examiner has found the Applicant’s arguments to be persuasive. Therefore, the restriction requirement as set forth in the Office action mailed on 01/06/2022 is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a combination or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 	
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 122, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §  804.01. This office action considers claims 1-20 pending for prosecution, wherein claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claims 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 12, the instant claim recites limitations in view of the parent claim 8, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “further comprising: cleaning the patterned target layer in a third cleaning process, the third cleaning process removing the second residue” (Claim 12; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “a further comprising: cleaning the patterned target layer in a third cleaning process, the third cleaning process removing the second residue” (Claim 12) lacks clarity and causes confusion. In parent claim 8, the limitation states “performing second cleaning process on the patterned target layer, the second cleaning process removing the second residue” (Claim 8, Line 8-9; emphasis added). Then, claim 12 states “the third cleaning process removing the second residue”  If the second cleaning process is removing the second residue in parent claim 8, it is not clear how a third cleaning process is removing the second residue. Therefore, the limitation of “further comprising: cleaning the patterned target layer in a third cleaning process, the third cleaning process removing the second residue” (Claim 12) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the 
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 1, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP § 706 and  MPEP § 2173.II (second) wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
Regarding Claim 13, it is rejected under 112(b) because of its dependency status from claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (220; Fig. 2A; [0021]) = (element 220; Figure No. 2A; Paragraph No. [0021]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-2, 4-5 are rejected under 35 U.S.C.103 as being unpatentable over Zhu et al. (US 20140342532 A1; hereinafter Zhu), in view of Chang (US 20100068874 A1; hereinafter Chang). 
Regarding claim 1, Zhu teaches a method (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising:
patterning a target layer (210; Fig. 2A; [0021]; 210 is etched in regions which are left uncovered by 220) to form a patterned target layer (210; Fig. 2A; etched mandrel structures of 210); 
performing a first cleaning process (operation 110; see [0022]) on a first residue (230; [0022]) remaining on the patterned target layer (210; Fig. 2A; etched mandrel structures of 210)
However, Zhu does not expressly teach “the first cleaning process comprising a first solution; performing a second cleaning process to remove the first residue from the patterned target layer and to form a second residue disposed on the patterned target layer, the second cleaning process comprising a second solution; and performing a third cleaning process to remove the second residue from the patterned target layer, the third cleaning process comprising the first solution”).  
However, in the analogous art, Chang teaches a method of making a device ([Abstract]), wherein (Fig. 1+; [0012+]) photoresist layer (216; Fig. 5; [0013]) is over a second layer (214), where a second wet etching solution ([0016]]) comprising an ammonia peroxide mixture (APM) that includes NH4OH, H2O2 and water (H2O) is applied to structure comprising of photoresist layer (216; Fig. 5; [0013]) over a second layer (214). Then, a stripping solution (Fig. 6; [0017]) is applied to remove the patterned resist layer (216), where the second layer (214) is further exposed as it no longer has the patterned resist layer (216) covering it. Then, a second wet etching process using a 214), where the fourth etch solution comprises of ammonia peroxide mixture (APM).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chang’s etching steps and solutions into Zhu’s method, and thereby, modified Zhu’s (by Chang) method will have
performing a first cleaning process (Zhu operation 110; see [0022] in view of Chang see [0016]; an ammonia peroxide mixture (APM)) on a first residue (Zhu 230; [0022]) remaining on the patterned target layer (Zhu 210; Fig. 2A; etched mandrel structures of 210 in view of Chang 214),
the first cleaning process (Zhu operation 110; see [0022] in view of Chang see [0016]; an ammonia peroxide mixture (APM)) comprising a first solution (in view of the solution of Chang see [0016]; an ammonia peroxide mixture (APM)); 
performing a second cleaning process (in view of Chang Fig. 6; [0017]) to remove the first residue (Zhu 230; [0022]) from the patterned target layer (Zhu 210; Fig. 2A) and to form a second residue (Zhu 232; [0022]) disposed on the patterned target layer (Zhu 210; Fig. 2B), 
the second cleaning process (in view of Chang see [0017]; a stripping solution) comprising a second solution (in view of Chang see [0017]; a stripping solution); and 
performing a third cleaning process (in view of Chang [0019]; an ammonia peroxide mixture (APM)) to remove the second residue (Zhu 232; [0022]) from the patterned target layer (Zhu 210; Fig. 2B in view of Chang), the third cleaning process (in view of Chang [0019]; an ammonia peroxide mixture (APM)) comprising the first solution (in view of Chang [0019]; an ammonia peroxide mixture (APM)).
Zhu in the manner set forth above, at least, because this inclusion provides an etching process using an ammonia peroxide mixture (APM) solution comprising of NH4OH, H2O2 and water (H2O), where a clear patterned first layer through the second layer and third layer as an etch mask without resist adhesion and peeling issue (Chang [0020]).
Regarding claim 2, modified Zhu (by Chang) teaches all of the features of claim 1.
Modified Zhu (by Chang) further teaches wherein the first solution (Zhu in view of the solution of Chang see [0016]; an ammonia peroxide mixture (APM)) comprises at least one of water, hydrogen peroxide, and ammonium hydroxide (in view of the solution of Chang see [0013]; NH4OH, H2O2 and water (H2O)).
Regarding claim 4, modified Zhu (by Chang) teaches all of the features of claim 1.
Modified Zhu (by Chang) further teaches wherein the first residue (Zhu 230; [0022]) is disposed on sidewalls of the patterned target layer (Zhu 210).
Regarding claim 5, modified Zhu (by Chang) teaches all of the features of claim 4.
Modified Zhu (by Chang) further teaches wherein the first residue layer (Zhu 230; [0021]) comprises a fluorocarbon compound (Zhu 230; [0021]; fluorocarbon). 



3 is rejected under 35 U.S.C.103 as being unpatentable over Zhu et al. (US 20140342532 A1; hereinafter Zhu), in view of Chang (US 20100068874 A1; hereinafter Chang), further view of Morin et al. (US 20150076514 A1; hereinafter Morin). 
Regarding claim 3, modified Zhu (by Chang) teaches all of the features of claim 1.
Modified Zhu (by Chang) further teaches wherein the second solution (in view of Chang Fig. 6; [0017]; a stripping solution) comprises (see below for “phosphoric acid”). 
As noted above, modified Zhu (by Chang) does not expressly teach “(wherein the second solution comprises) phosphoric acid”.
However, in the analogous art, Morin teaches a method of forming a device ([Abstract]), wherein (Figs. 2A+; [0048-0049]) a wet etch (e.g., an wet etch in heated phosphoric acid) may be used to remove a portion of the hard mask material (247: Fig. 2R; [0051]) and a portion of the constraining structures. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify modified Zhu’s (by Chang) solution in view of Morin’s phosphoric acid solution, and thereby, modified Zhu’s (by Chang, and Morin) method will have wherein the second solution (in view of Chang Fig. 6; [0017]) comprises phosphoric acid (Chang in view of in view of Morin [0051]; phosphoric acid).
The ordinary artisan would have been motivated to modify Zhu in the manner set forth above, at least, because this inclusion provides a wet etch process using Morin [0051]).
4.	Claims 6-7 are rejected under 35 U.S.C.103 as being unpatentable over Zhu et al. (US 20140342532 A1; hereinafter Zhu), in view of Chang (US 20100068874 A1; hereinafter Chang), in further view of Kim et al. (US 20170330770 A1; hereinafter Kim). 
Regarding claim 6, modified Zhu (by Chang) teaches all of the features of claim 1.
Modified Zhu (by Chang) further teaches wherein prior to performing the third cleaning process (in view of Chang [0019]; an ammonia peroxide mixture (APM)), (see below for “applying deionized water to”) the patterned target layer (Zhu 210 in view of Chang 214).
As noted above, modified Zhu (by Chang) does not expressly teach “(prior to performing the third cleaning process), applying deionized water to (the patterned target layer)”.
However, in the analogous art, Kim teaches a method of cleaning a substrate ([Abstract]), wherein (Fig. 1+; [0032+]) cleaning droplet-injecting unit 110 may inject the cleaning droplets D to the upper surface of the substrate W to remove the byproducts.  For example, the cleaning droplets may dissolve the byproducts.  For example, the cleaning droplets D may decompose a portion of the byproducts.  For example, the cleaning droplets D may include a surfactant. In example embodiments, the cleaning droplets may include a deionized water containing carbon dioxide ([0040]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kim’s cleaning step and Zhu’s (by Chang) method, and thereby, modified Zhu’s (by Chang and Kim) method will have prior to performing the third cleaning process (in view of Chang [0019]; an ammonia peroxide mixture (APM)), applying deionized water (in view of Kim see [0040]; a deionized water containing carbon dioxide; where in [0029] of the “Specifications” of the instant application filed on 04/27/2020 state that deionized water having carbon dioxide therein may be used to discharge static electricity) to the patterned target layer (Zhu 210 in view of Chang 214)
The ordinary artisan would have been motivated to modify Zhu in the manner set forth above, at least, because this inclusion provides a cleaning process using a deionized water containing carbon dioxide that helps dissolve byproducts (Kim [0040]).
Regarding claim 7, modified Zhu (by Chang and Kim) teaches all of the features of claim 6.
Modified Zhu (by Chang and Kim) further teaches wherein the deionized water includes carbon dioxide (in view of Kim see [0040]; a deionized water containing carbon dioxide; where in [0029] of the “Specifications” of the instant application filed on 04/27/2020 state that deionized water having carbon dioxide therein may be used to discharge static electricity).  
5.	Claims 8-10, 12-15 are rejected under 35 U.S.C.103 as being unpatentable over Yao et al. (US 20150147882 A1; hereinafter Yao), in view of Zhu et al. (US 20140342532 A1; hereinafter Zhu), in further view of Chang (US 20100068874 A1; hereinafter Chang). 
Regarding claim 8, Yao teaches a method (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising:
34; Fig. 13; [0035])  over a target layer (32; Fig. 13; [0035]); 
patterning the target layer (32; Fig. 13; [0035]) using the patterned etch mask (34) as a mask to form a patterned target layer (32), wherein following the patterning the patterned etch mask (34) and patterned target layer (32) (see below for “have a first residue formed thereon”).
As noted above, Yao does not expressly teach “(wherein following the patterning the patterned etch mask and patterned target layer) have a first residue formed thereon”. 
However, in the analogous art, Zhu teaches a delicate dry clean (Title), wherein (Fig. 1+; [0021+]) ULK dielectric (210; Fig. 2A; [0021]) is etched in regions which are left uncovered by TiN mask (220), where the etch process leaves fluorocarbon (230) residue behind. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Zhu’s fluorocarbon residue formation step into Yao’s method, and thereby, modified Yao’s (by Zhu) method will have patterning the target layer (Yao 32; Fig. 13; [0035]) using the patterned etch mask (Yao 34) as a mask to form a patterned target layer (Yao 32), wherein following the patterning the patterned etch mask (Yao 34) and patterned target layer (Yao 32) have a first residue (Zhu 230; Fig. 2A; [0021]) formed thereon.
The ordinary artisan would have been motivated to modify Yao in the manner set forth above, at least, because this inclusion provides a residue formation and removal process that  does not damage the dielectric layer (Zhu [0021]).
 Yao (by Zhu) does not expressly teach “cleaning the patterned target layer in a first cleaning process, the first cleaning process removing the patterned etch mask  and altering the first residue into a second residue; and performing second cleaning process on the patterned target layer, the second cleaning process removing the second residue”.  
However, in the analogous art, Chang teaches a method of making a device ([Abstract]), wherein (Fig. 1+; [0012+]) photoresist layer (216; Fig. 5; [0013]) is over a second layer (214), where a second wet etching solution ([0016]]) comprising an ammonia peroxide mixture (APM) that includes NH4OH, H2O2 and water (H2O) is applied to structure comprising of photoresist layer (216; Fig. 5; [0013]) over a second layer (214). Then, a stripping solution (Fig. 6; [0017]) is applied to remove the patterned resist layer (216), where the second layer (214) is further exposed as it no longer has the patterned resist layer (216) covering it. Then, a second wet etching process using a fourth etch solution (Fig. 8; [0019]) to remove the patterned second layer (214), where the fourth etch solution comprises of ammonia peroxide mixture (APM).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chang’s etching steps and solutions into modified Yao’s (by Zhu) method, and thereby, modified Yao’s (by Zhu and Chang) method will have
cleaning the patterned target layer (Yao 32 in view of Chang 214) in a first cleaning process (in view of Chang Fig. 6; [0017]), the first cleaning process (in view of Chang Fig. 6; [0017]) removing the patterned etch mask (Yao 34 in view of Chang 216) Zhu 230; [0022]) into a second residue (Zhu 232; [0022]); and 
performing second cleaning process (in view of Chang [0019]; an ammonia peroxide mixture (APM)) on the patterned target layer (Yao 32 in view of Chang 214), the second cleaning process (in view of Chang [0019]; an ammonia peroxide mixture (APM)) removing the second residue (Zhu 232; [0022]).
The ordinary artisan would have been motivated to modify Yao in the manner set forth above, at least, because this inclusion provides an etching process using various solutions, where a clear patterned first layer through the second layer and third layer as an etch mask without resist adhesion and peeling issue (Chang [0020]).
Regarding claim 9, modified Yao (by Zhu and Chang) teaches all of the features of claim 8.
Modified Yao (by Zhu and Chang) further comprising cleaning the patterned target layer (Yao 32 in view of Chang 214) in an initial cleaning process (Zhu see [0022] in view of Chang see [0016]; an ammonia peroxide mixture (APM)) after patterning the target layer (Yao 32 in view of Chang 214), the initial cleaning process (in view of Chang see [0016]; an ammonia peroxide mixture (APM)) partially removing an initial residue (Zhu 230; [0022]), a remaining portion of the initial residue corresponding to the first residue (Zhu 230; [0022]).  
Regarding claim 10, modified Yao (by Zhu and Chang) teaches all of the features of claim 9.
Modified Yao (by Zhu and Chang) further teaches wherein the initial cleaning process (in view of Chang see [0016]; an ammonia peroxide mixture (APM)) uses an Chang see [0016]; an ammonia peroxide mixture (APM), in view of the solution of Chang see [0013]; NH4OH, H2O2 and water (H2O)).  
Regarding claim 12, modified Yao (by Zhu and Chang) teaches all of the features of claim 8.
Modified Yao (by Zhu and Chang) further comprising: cleaning the patterned target layer in a third cleaning process, the third cleaning process removing the second residue (see section 1, above; 112(b) rejection).
Regarding claim 13, modified Yao (by Zhu and Chang) teaches all of the features of claim 12.
Modified Zhu (by Chang) further teaches wherein the third cleaning process uses a cleaning solution comprising at least one of water, hydrogen peroxide, or ammonium hydroxide (see section 1, above; 112(b) rejection).
Regarding claim 14, modified Yao (by Zhu and Chang) teaches all of the features of claim 8.
Modified Yao (by Zhu and Chang) further teaches wherein the first residue layer (Zhu 230; [0021]) comprises a fluorocarbon compound (Zhu 230; [0021]; fluorocarbon). 
Regarding claim 15, modified Yao (by Zhu and Chang) teaches all of the features of claim 8.
Modified Yao (by Zhu and Chang) further teaches wherein the first residue layer (Zhu 232; [0022]) is a condensate of the first residue (Zhu 230; [0021]). 
6.	Claim 11 is rejection are rejected under 35 U.S.C.103 as being unpatentable over Yao et al. (US 20150147882 A1; hereinafter Yao), in view of Zhu et al. (US Zhu), in further view of Chang (US 20100068874 A1; hereinafter Chang) and Morin et al. (US 20150076514 A1; hereinafter Morin). 
Regarding claim 11, modified Yao (by Zhu and Chang) teaches all of the features of claim 8.
Modified Yao (by Zhu and Chang) further teaches wherein a first cleaning solution used in the first cleaning process (in view of Chang Fig. 6; [0017]; a stripping solution) comprises (see below for “phosphoric acid”). 
As noted above, modified Yao (by Zhu and Chang)) does not expressly teach “(a first cleaning solution used in the first cleaning process) phosphoric acid”.
However, in the analogous art, Morin teaches a method of forming a device ([Abstract]), wherein (Figs. 2A+; [0048-0049]) a wet etch (e.g., an wet etch in heated phosphoric acid) may be used to remove a portion of the hard mask material (247: Fig. 2R; [0051]) and a portion of the constraining structures. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify modified Yao’s (by Zhu and Chang) solution in view of Morin’s phosphoric acid solution, and thereby, modified Yao’s (by Zhu, Chang and Morin) method will have wherein a first cleaning solution used in the first cleaning process (in view of Chang Fig. 6; [0017]; a stripping solution) comprises phosphoric acid (Chang in view of in view of Morin [0051]; phosphoric acid).
The ordinary artisan would have been motivated to modify Yao in the manner set forth above, at least, because this inclusion provides a wet etch process using phosphoric acid that is a timed etch, allowing for the etching step to stop at desired location (Morin [0051]).
s 16, 19-20 are rejected under 35 U.S.C.103 as being unpatentable over Yao et al. (US 20150147882 A1; hereinafter Yao), in view of Zhu et al. (US 20140342532 A1; hereinafter Zhu), in further view of Morin et al. (US 20150076514 A1; hereinafter Morin).
Regarding claim 16, Yao teaches a method (see the entire document, specifically Fig. 1+; [0010+], and as cited below), comprising:
patterning a target layer (32; Fig. 13; [0035]) using a patterned mask layer (34) overlying the target layer as a mask to form a patterned target layer (32; Fig. 13), wherein following the patterning of the target layer (32; Fig. 13; [0035]) (see below for “a first residue is disposed on”) sidewalls of the patterned target layer (32; Fig. 13).
As noted above, Yao does not expressly teach “(wherein following the patterning of the target layer) a first residue is disposed on (sidewalls of the patterned target layer)”. 
However, in the analogous art, Zhu teaches a delicate dry clean (Title), wherein (Fig. 1+; [0021+]) ULK dielectric (210; Fig. 2A; [0021]) is etched in regions which are left uncovered by TiN mask (220), where the etch process leaves fluorocarbon (230) residue behind. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Zhu’s fluorocarbon residue formation step into Yao’s method, and thereby, modified Yao’s (by Zhu) method will have patterning a target layer (Yao 32; Fig. 13; [0035]) using the patterned mask layer (Yao 34) as a mask to form a patterned target layer (Yao 32; Fig. 13), wherein following Yao 32; Fig. 13; [0035]) a first residue (Zhu 230; Fig. 2A; [0021]) is disposed on sidewalls of the patterned target layer (Yao 32; Fig. 13).
The ordinary artisan would have been motivated to modify Yao in the manner set forth above, at least, because this inclusion provides a residue formation and removal process that  does not damage the dielectric layer (Zhu [0021]).
removing the patterned mask layer (Yao 34; Fig. 13; [0035]) using a mask removal process (Yao see Fig. 13; [0035]; where 34 has been removed), the mask removal process (Yao see Fig. 13; [0035]; where 34 has been removed) forming a second residue (Zhu 232; [0022]) on sidewalls of the patterned target layer (Yao 32; Fig. 13), the second residue (Zhu 232; [0022]) comprising a condensate of the first residue (Zhu 230); and removing the second residue (Zhu 232; [0024]) using a residue removal process, wherein the residue removal process (Zhu 232; [0024]) and mask removal process (see Fig. 13; [0035]; where 34 has been removed) (see below for “use different cleaning solutions”).
As noted above, modified Yao (by Zhu) does not expressly teach “(removing the second residue using a residue removal process, wherein the residue removal process and mask removal process) use different cleaning solutions”.
However, in the analogous art, Morin teaches a method of forming a device ([Abstract]), wherein (Figs. 2A+; [0048-0049]) a wet etch (e.g., an wet etch in heated phosphoric acid) may be used to remove a portion of the hard mask material (247: Fig. 2R; [0051]) and a portion of the constraining structures. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Motrin’s mask removal step Yao’s (by Zhu) method, and thereby, modified Yao’s (by Zhu and Mikoshiba) method will have removing the second residue (Zhu 232; [0024]) using a residue removal process, wherein the residue removal process (Zhu 232; [0024]) and mask removal process (Yao see Fig. 13; [0035]; where 34 has been removed in view of in view of Morin [0051]; phosphoric acid) use different cleaning solutions.
The ordinary artisan would have been motivated to modify Yao in the manner set forth above, at least, because this inclusion provides a wet etch process using phosphoric acid that is a timed etch, allowing for the etching step to stop at desired location (Morin [0051]).
Regarding claim 19, modified Yao (by Zhu and Motrin) teaches all of the features of claim 16.
Modified Yao (by Zhu and Motrin) further teaches wherein the first residue layer (Zhu 230; [0021]) comprises a fluorocarbon compound (Zhu 230; [0021]; fluorocarbon).  
Regarding claim 20, modified Yao (by Zhu and Motrin) teaches all of the features of claim 19.
Modified Yao (by Zhu and Motrin) further teaches wherein the mask removal process (Yao see Fig. 13; [0035]; where 34 has been removed in view of Morin [0051]; phosphoric acid) comprises applying a mask removal solution including phosphoric acid (in view of Morin [0051]; phosphoric acid).
8.	Claims 17-18 are rejected under 35 U.S.C.103 as being unpatentable over Yao et al. (US 20150147882 A1; hereinafter Yao), in view of Zhu et al. (US 20140342532 A1; hereinafter Zhu), in further view of Morin et al. (US 20150076514 A1; hereinafter Morin), in further view of Kim et al. (US 20170330770 A1; hereinafter Kim), in further view of Chang (US 20100068874 A1; hereinafter Chang),. 
Regarding claim 17, modified Yao (by Zhu and Motrin) teaches all of the features of claim 16.
Modified Yao (by Zhu and Motrin) further teaches wherein the residue removal process (Zhu 232; [0024]) comprises: (see below for “performing a first cleaning process comprising deionized water and carbon dioxide, the first cleaning process discharging static electricity”); (see below for “and performing a second cleaning process to remove the second residue, the second cleaning process comprising at least one of water, hydrogen peroxide, or ammonium hydroxide”), wherein the mask removal process (Yao see Fig. 13; [0035]; where 34 has been removed in view of Morin [0051]; phosphoric acid) comprises applying an acidic cleaning solution (in view of Morin [0051]; phosphoric acid).
As noted, modified Yao (by Zhu and Motrin) does not expressly teach (wherein the residue removal process comprises): performing a first cleaning process comprising deionized water and carbon dioxide, the first cleaning process discharging static electricity; and performing a second cleaning process to remove the second residue, the second cleaning process comprising at least one of water, hydrogen peroxide, or ammonium hydroxide, (wherein the mask removal process (Yao see Fig. 13; [0035]; where 34 has been removed in view of Morin [0051]; phosphoric acid) comprises applying an acidic cleaning solution)”. 
However, in the analogous art, Kim teaches a method of cleaning a substrate ([Abstract]), wherein (Fig. 1+; [0032+]) cleaning droplet-injecting unit 110 may inject the 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kim’s deionized water containing carbon dioxide into modified Yao’s (by Zhu and Motrin) method, and thereby, modified Yao’s (by Zhu, Motrin, and Kim) method will have wherein the residue removal process (Zhu 232; [0024]) comprises: performing a first cleaning process comprising deionized water and carbon dioxide applying (in view of Kim see [0040]; a deionized water containing carbon dioxide), the first cleaning process discharging static electricity (in view of Kim see [0040]; a deionized water containing carbon dioxide; where in [0029] of the “Specifications” of the instant application filed on 11/30/2018 state that deionized water having carbon dioxide therein may be used to discharge static electricity).
The ordinary artisan would have been motivated to modify Yao in the manner set forth above, at least, because this inclusion provides a cleaning process using a deionized water containing carbon dioxide that helps dissolve byproducts (Kim [0040]).
Still, modified Yao (by Zhu, Motrin, and Kim) does not expressly teach and performing a second cleaning process to remove the second residue, the second cleaning process comprising at least one of water, hydrogen peroxide, or ammonium hydroxide.
Chang teaches a method of making a device ([Abstract]), wherein (Fig. 1+; [0012+]) photoresist layer (216; Fig. 5; [0013]) is over a second layer (214), where a second wet etching solution ([0016]]) comprising an ammonia peroxide mixture (APM) that includes NH4OH, H2O2 and water (H2O) is applied to structure comprising of photoresist layer (216; Fig. 5; [0013]) over a second layer (214). Then, a stripping solution (Fig. 6; [0017]) is applied to remove the patterned resist layer (216), where the second layer (214) is further exposed as it no longer has the patterned resist layer (216) covering it. Then, a second wet etching process using a fourth etch solution (Fig. 8; [0019]) to remove the patterned second layer (214), where the fourth etch solution comprises of ammonia peroxide mixture (APM).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chang’s etching steps and solutions into modified Yao’s (by Zhu, Motrin, and Kim) method, and thereby, modified Yao’s (by Zhu, Motrin, Kim, and Chang) method will have wherein the residue removal process (Zhu 232; [0024]) comprises: performing a first cleaning process comprising deionized water and carbon dioxide applying (in view of Kim see [0040]; a deionized water containing carbon dioxide), the first cleaning process discharging static electricity (in view of Kim see [0040]; a deionized water containing carbon dioxide; where in [0029] of the “Specifications” of the instant application filed on 11/30/2018 state that deionized water having carbon dioxide therein may be used to discharge static electricity); and performing a second cleaning process (in view of Chang [0019]; an ammonia peroxide mixture (APM)) to remove the second residue (Zhu 232; [0024]), the second cleaning process (in view of Chang [0019]; an ammonia peroxide mixture (APM)) comprising at least one of water, hydrogen peroxide, or ammonium hydroxide (in view of Chang [0019]; an ammonia peroxide mixture (APM)), wherein the mask removal process (Yao see Fig. 13; [0035]; where 34 has been removed in view of Morin [0051]; phosphoric acid) comprises applying an acidic cleaning solution (in view of Morin [0051]; phosphoric acid).
The ordinary artisan would have been motivated to modify Yao in the manner set forth above, at least, because this inclusion provides an etching process using an ammonia peroxide mixture (APM) solution comprising of NH4OH, H2O2 and water (H2O), where a clear patterned first layer through the second layer and third layer as an etch mask without resist adhesion and peeling issue (Chang [0020]).
Regarding claim 18, modified Yao (by Zhu, Motrin, Kim, and Chang) teaches all of the features of claim 17.
Modified Yao (by Zhu, Motrin, Kim, and Chang) further teaches wherein the second cleaning process (in view of Chang [0019]; an ammonia peroxide mixture (APM)) of the residue removal process comprises dispensing a cleaning solution at a temperature between about 20 degrees Celsius and about 70 degrees Celsius (in view of Chang see [0013, 0019]; APM solution has a temperature ranging between about 20.degree.  C. and about 75.degree.  C)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898